DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Group I, claims 1-19 in the reply filed on February 7, 2022 is acknowledged. The traversal is on the grounds that the examination of all of the claims is not believed to create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute. 
However, as previously pointed out, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process. Furthermore, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries. 
Hence, the restriction requirement is maintained and made FINAL. 
Claims 1-20 are pending of which claims 1-19 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	3.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meuler et al. (US 2017/0283316 A1).  
 	Meuler et al. disclose a method of making an article are described comprising providing a substrate and forming a surface treated porous layer on a surface of the substrate.  The porous layer comprises sintered inorganic oxide particles.  A surface of the porous layer comprises a hydrophobic layer.  The method further comprises impregnating a lubricant into pores of the surface treated porous layer. Also described are articles, comprising (a) a substrate; (b) a surface treated porous layer disposed on a surface of the substrate, wherein the surface treated porous layer comprises a plurality of sintered inorganic oxide particles arranged to form a porous three-dimensional network, and a hydrophobic layer disposed on a surface of the porous three-dimensional network. The inorganic oxide particles may comprise nanoparticles (as defined herein), larger particles, or combinations thereof. Also described are articles, comprising (a) a substrate; (b) a surface treated porous layer disposed on a surface of the substrate, wherein the surface treated porous layer comprises a plurality of sintered inorganic oxide particles arranged to form a porous three-dimensional network, and a hydrophobic layer disposed on a surface of the porous three-dimensional network, and (c) a lubricant impregnated in pores of the surface treated porous layer.  Sintered inorganic particles, such as silica, are mechanically durable.  
Additionally, such coatings can be applied to both organic and inorganic substrates.  The particles are typically deposited from an aqueous dispersion and subsequently sintered by the application of heat that drives the condensation of silanol (Si--OH) moieties on nanosilica surfaces into Si--O--Si bonds. In some favored embodiments, the particles are acid-sintered or base-sintered which is amenable to coating heat sensitive substrates such as thermoplastics.  With reference to FIG. 2, presently described is an article 100 that comprises a substrate 110, a surface treated porous layer 120 disposed on a surface of the substrate, and a lubricant 150 disposed in pores 125 of the surface treated porous layer.  The surface treated porous layer (120 with 128) is positioned between the substrate 110 and the impregnated lubricant 150.  The 
surface treated porous layer comprises a plurality of sintered inorganic oxide (e.g. silica) particles 125 arranged to form a porous three-dimensional network.  The surface treated porous layer comprises a hydrophobic layer 128 disposed on the porous three-dimensional network.  The porous layer includes a porous network of sintered inorganic oxide particles.  In typical embodiments, the inorganic oxides particles comprise or consist of silica.  However, various other inorganic oxide particles can be 
used in place of silica or in combination with silica, such as alumina, titania, etc. In some embodiments, the nanoparticles have an average particle size, which typically refers to the average longest dimension of the particles, that is no greater than 500 nanometers.  The (e.g. silica) inorganic oxide particles used to prepare the porous 
layer coating compositions can have any desired shape or mixture of shapes.  The (e.g. silica) particles can be spherical or non-spherical (i.e., acicular) with any desired aspect ratio.  Aspect ratio refers to the ratio of the average longest dimension of the particles to the average shortest dimension of acicular particles.  Suitable non-spherical (i.e., acicular) inorganic oxide nanoparticles may also be obtained in the form of aqueous-based sol. In some embodiments, the sintered nanoparticles are acid-sintered (e.g. silica) nanoparticles.  In this embodiment, the porous layer is prepared from a coating composition that contains an acid having a pKa that is less than or equal to 3.5.  The use of weaker acids such as those having a pKa greater than 4 (e.g., acetic acid) can result in less uniform coatings. Useful acids that can be used to adjust the pH of the porous coating composition include both organic and inorganic acids.  
Example acids include nitric acid. The porous layer is generally prepared by coating an inorganic oxide (e.g. silica) nanoparticle sol on a surface of a substrate.  A sol is a colloidal suspension of the nanoparticles in a continuous liquid medium.  Thus, the sol is utilized as a coating composition.  The sol typically comprises water or a mixture of water plus a water-miscible organic solvent.  Suitable water-miscible organic solvents include, but are not limited to, various alcohols (e.g., ethanol or isopropanol) and glycols (e.g., propylene glycol), ethers (e.g., propylene glycol methyl ether), ketones (e.g., acetone), and esters (e.g., propylene glycol monomethyl ether acetate).  In some embodiments, optional silane coupling agents, that contain a plurality of reactive silyl groups, can be added to the porous layer coating compositions.  Some example coupling agents include, but are not limited to, tetraalkoxysilanes (e.g., tetraethylorthosilicate (TEOS)) and oligomeric forms of tetraalkoxysilane such as alkyl polysilicates (e.g., poly(diethoxysiloxane).  These coupling agents may, at least in some embodiments, improve binding between silica particles.  If added, the coupling agent is typically added to the porous layer coating composition in an amount of 1 to 10 or 1 to 5 weight percent based on the weight of silica particles.  However, in typical 
embodiments, the porous layer (i.e. prior to deposition of the hydrophobic layer) is free of silane coupling agent such as tetraalkoxysilanes (e.g., tetraethylorthosilicate (TEOS)) and oligomeric forms of tetraalkoxysilane such as alkyl polysilicates (e.g., poly(diethoxysiloxane). The sol coating compositions can be applied directly to any substrate.  The substrate can be an organic material (e.g., polymeric) or inorganic 
material (e.g., glass, ceramic, or metal). The dried porous layer refers to the porous layer remaining after the drying process.  After the (e.g. sol) coating composition is applied to the substrate, a gelled material forms as the sol dries and the (e.g. silica) 
acidified nanoparticles sinter to form the continuous network. (see Abstract and paragraphs 0003-0008, 012-0020, 0025, 0029, 0040-0043, 0048, and 0049).  
 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787